ACCEPTED
                                                                                            12-14-00368-CR
                                                                                TWELFTH COURT OF APPEALS
                                                                                             TYLER, TEXAS
                                                                                       3/25/2015 5:25:56 PM
                                                                                               CATHY LUSK
                                                                                                     CLERK

                                  NO. 12-14-00368-CR

STATE OF TEXAS                              §      IN THE COURT OF APPEALS
                                                                       FILED IN
                                            §                   12th COURT OF APPEALS
VS.                                         §      TWELFTH APPELLATE TYLER,  TEXAS
                                                                         DISTRICT
                                            §                   3/25/2015 5:25:56 PM
JOHN CALVIN MARSHALL                        §      TYLER, TEXAS      CATHY S. LUSK
                                                                         Clerk

             MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

        Now comes John Calvin Marshall, Appellant in the above styled and numbered

cause, and moves this Court to grant an extension of time to file appellant's brief,

pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure, and for good cause

shows the following:

        1.    This case is on appeal from the 294th Judicial District Court of Van Zandt

County, Texas.

        2.    The case below was styled the STATE OF TEXAS vs. JOHN CALVIN

MARSHALL, and numbered CR11-00070.

        3.    Appellant was convicted of Burglary of a Habitation with Intent to Commit

Sexaul Assault.

        4.    Appellant was assessed a sentence of 25 years TCDJ-ID on October 3,

2014.

        5.    Notice of appeal was given on December 30, 2014.

        6.    The clerk's record was filed on January 30, 2015; the reporter's record

was filed on March 2, 2014 and a supplement was filed on March 24, 2015.

        7.    The appellate brief is presently due on April 1, 2015.

        8.    Appellant requests an extension of time of 30 days from April 1, 2015

        9.    No extension to file the brief has been received in this cause.
       10.    Defendant is currently incarcerated.

       11.    Appellant relies on the following facts as good cause for the requested

extension:

       A supplement to the Reporter’s Record was filed with the Court of Appeals. The

supplement is a volume of Appellant's Motion to Suppress presented to and ruled on by

the trial court. Appellant will need to review the volume and determine if the denial of

Appellant’s motion to suppress will be included as a point of error in his brief.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court grant

this Motion To Extend Time to File Appellant's Brief, and for such other and further relief

as the Court may deem appropriate.

                                           Respectfully submitted,

                                           Dean White,
                                           Attorney at Law
                                           690 West Dallas
                                           P.O. Box 155
                                           Canton, Texas 75103
                                           Tel: (903) 567-4155
                                           Fax: (903) 567-4964
                                           Email: dwatty@etcable.net


                                           By: /s/ Dean White
                                              Dean White
                                              State Bar No. 21299500
                                              Attorney for John Calvin Marshall
                            CERTIFICATE OF SERVICE

      This is to certify that on March 25, 2015, a true and correct copy of the above and

foregoing document was served on Chris Martin, Criminal District Attorney, Van Zandt

County, 400 S. Buffalo, Canton, Texas 75103, by electronic service through the

Electronic Filing Manager, to chrismartin@vanzandtcounty.org.



                                         /s/ Dean White
                                        Dean White